DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a communications unit" in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Paragraph 0049 of the specification provides a description of the structure of the communications unit and as such is being used to interpret this claim limitation.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 6, and 9 of U.S. Patent No. 10,018,171 (Breiner et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application can be mapped directly to the limitations of the claims of Breiner as shown below.

Claim Limitation of Instant Application
Claim Limitation of Breiner
(Claim 1) A remote starting method for a self-propelled work vehicle comprising at least one work attachment supported from a main frame, the method comprising:
(Claim 1) A remote start system for a work vehicle,
(Claim 1) receiving a first user input comprising a remote startup request associated with the work vehicle from a user device via a communications network;
(Claim 1) in response to the remote start input signal,
(Claim 1) automatically detecting one or more parameters respectively associated with predetermined remote startup conditions,
(Claim 1) a plurality of sensors detecting information indicative of a plurality of parameters associated with the work vehicle or work vehicle environment and wherein the plurality of sensors includes a proximity sensor configured to detect environment obstacles;
(Claim 1) at least one of the one or more parameters comprising images obtained from cameras arranged with respective fields of vision proximate to the work vehicle;
(Claim 9) The remote start system of claim 1, wherein the plurality of sensors includes an optical sensor configured to capture an image, the verification module configured to evaluate the image as one of the plurality of parameters.
(Claim 1) transmitting the at least one of the detected one or more parameters to the user device via the communications network;
(Claim 4) The remote start system of claim 1, wherein the verification module is configured to send the plurality of parameters and the plurality of verification conditions to a remote user via the communication unit as a verification status.
(Claim 1) receiving a second user input comprising a remote startup confirmation from the user device via the communications network, and
(Claim 5) The remote start system of claim 4, wherein the communication unit is configured to receive a verification approval from a remote user, the verification module configured to generate the verification confirmation upon receipt of the verification approval.
(Claim 1) responsive to the transmitted at least one of the detected one or more parameters; and responsive to the second user input, automatically controlling an engine startup for the work vehicle.
(Claim 1) wherein the start module is configured to generate a start command in response to the verification confirmation; and a starter device coupled to the controller and configured to energize a prime mover of the work vehicle upon receipt of the start command from the controller.
(Claim 2) The remote starting method of claim 1, wherein at least another of the one or more automatically detected parameters corresponds to a work vehicle state,
(Claim 6) The remote start system of claim 1, wherein the plurality of verification conditions includes a verification that the work vehicle is in park.
(Claim 2) wherein the requested engine startup is automatically suspended or disabled when the work vehicle state fails to satisfy at least one of the predetermined remote startup conditions.
["generate a start command in response to the verification confirmation" implies that the vehicle is not started if the conditions are not met]
(Claim 11) See above with respect to claim 1

(Claim 12) See above with respect to claim 2




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breiner (U.S. Patent 10,018,171).
Regarding claim 1, Breiner teaches a remote starting method (Col 4 line 66 ...the remote operation device 130 further enables the operator to initiate a remote start and/or to verify that a remote start is appropriate, and thus, to approve or deny an initiated remote start.) for a self-propelled work vehicle comprising at least one work attachment supported from a main frame (Col 7 line 20 ...the work vehicle 120 further includes a work tool, such as a load bin 232, mounted to the vehicle frame 230.), the method comprising: 
receiving a first user input comprising a remote startup request associated with the work vehicle from a user device via a communications network (Col 18 line 52 ...the remote operation device 130 and remote center 140 may send respective remote start request messages 600, 602 that are received by the vehicle communication component 216, which in tum, provides the remote start request messages 600, 602 directly to the start module 360... Generally, the remote start request messages 600, 602 are "manual" requests for the work vehicle to start remotely from the requestor ( e.g. the operator on the remote operation device 130 or manager in the remote center 140).); 
automatically detecting one or more parameters respectively associated with predetermined remote startup conditions (Col 7 line 6 ...the controller 200 may facilitate the collection of various types of vehicle data associated with the work vehicle 120 to be evaluated by the start system 110.), at least one of the one or more parameters comprising images obtained from cameras arranged with respective fields of vision proximate to the work vehicle (Col 10 line 40 …the work vehicle 120 may include one or more image sensors 310 that function to capture an image of the work vehicle 120 and/or the surrounding environment. As described below, the image sensor 310 may be part of an image system in which the captured images are analyzed and/or evaluated for various characteristics. The image sensor 310 may include one or more cameras, although other types of image sensors may be provided.); 
transmitting the at least one of the detected one or more parameters to the user device via the communications network (Col 19 line 44 Upon receipt of the parameter values 630 and/or images 632, the verification module 380 generates a verification status 650 that is sent as one or more verification status messages 660, 662 by the vehicle communication component 216. Typically, the verification status messages 660, 662 are sent to the party that initiated the remote start request messages 600, 602.); 
receiving a second user input comprising a remote startup confirmation from the user device via the communications network, and responsive to the transmitted at least one of the detected one or more parameters (Col 20 line 12 If the conditions are acceptable, the operator or manager sends a verification approval message 670, 672 that is received by the vehicle communication component 216. In response, the vehicle communication component 216 generates a verification approval 680 that is received by the verification module 380.); and 
responsive to the second user input, automatically controlling an engine startup for the work vehicle (Col 20 line 18 Upon receipt of the verification approval 680, the verification module 380 generates a verification confirmation 622 for the start module 360. In response, the verification module 380 generates the start command 690 for the vehicle system 340, as discussed above in reference to FIGS. 4 and 5.).
Regarding claim 2, Breiner teaches the method of claim 1 as set forth above.  Breiner further teaches wherein at least another of the one or more automatically detected parameters corresponds to a work vehicle state (Col 21 line 64 Various verification conditions considered by the start system 110 ( either automatically or with the assistance from the operator or manager) are discussed above, including transmission in park; fuel level is acceptable, hydraulic fluid level is acceptable…), wherein the requested engine startup is automatically suspended or disabled when the work vehicle state fails to satisfy at least one of the predetermined remote startup conditions (Col 20 line 38 The verification module 380 evaluates the verification conditions 640 in view of the parameter values 630. If the parameter values 630 fail to satisfy the verification conditions 640, the verification module 380 take no action and/or discontinues the remote start.).
Regarding claim 3, Breiner teaches the method of claim 1 as set forth above.  Breiner further teaches capturing images of one or more doors or panels associated with the work vehicle (Col 20 line 54 ...the verification module 380 may further (or alternatively) evaluate the verification conditions in view of images 632 received from the vehicle sensor 342 and image data 642 received from data store 390. As an example, the verification module 380 may implement an image processor (or vision system) 382 to evaluate the images 632 in view of image data 642 and/or verification conditions 640. The image processor 382 may evaluate the images 632 in any suitable manner.), and wherein the step of automatically detecting one or more parameters further comprises processing the captured images and automatically determining whether the one or more doors or panels are in respective open positions or closed positions (Col 21 line 64 Various verification conditions considered by the start system 110 (either automatically or with the assistance from the operator or manager) are discussed above, including...the position or status of the various doors and latches that make up the various body compartments 292 of the vehicle 120…).
Regarding claim 4, Breiner teaches the method of claim 3 as set forth above.  Breiner further teaches wherein the requested engine startup is automatically suspended or disabled when the one or more doors or panels are in respective open positions (Col 20 line 38 The verification module 380 evaluates the verification conditions 640 in view of the parameter values 630. If the parameter values 630 fail to satisfy the verification conditions 640, the verification module 380 take no action and/or discontinues the remote start.).
Regarding claim 5, Breiner teaches the method of claim 1 as set forth above.  Breiner further teaches capturing images of an operator cab associated with the work vehicle (Col 20 line 54 ...the verification module 380 may further (or alternatively) evaluate the verification conditions in view of images 632 received from the vehicle sensor 342 and image data 642 received from data store 390. As an example, the verification module 380 may implement an image processor (or vision system) 382 to evaluate the images 632 in view of image data 642 and/or verification conditions 640. The image processor 382 may evaluate the images 632 in any suitable manner.), and wherein the step of automatically detecting one or more parameters further comprises processing the captured images and automatically determining whether the operator cab is in an open position or a closed position (Col 7 line 14 …the work vehicle 120 includes the cab 220 mounted on a vehicle frame 230. The cab 220 generally functions to house the operator and human-vehicle interface 210 during operation of the work vehicle 120.  Col 21 line 64 Various verification conditions considered by the start system 110 (either automatically or with the assistance from the operator or manager) are discussed above, including...the position or status of the various doors and latches that make up the various body compartments 292 of the vehicle 120... [a door is inherent to a cab of a work vehicle, therefore one of the door positions detected may be the door of the cab]).
Regarding claim 6, Breiner teaches the method of claim 5 as set forth above.  Breiner further teaches wherein the requested engine startup is automatically suspended or disabled when the operator cab is in an open position (Col 20 line 38 The verification module 380 evaluates the verification conditions 640 in view of the parameter values 630. If the parameter values 630 fail to satisfy the verification conditions 640, the verification module 380 take no action and/or discontinues the remote start.).
Regarding claim 7, Breiner teaches the method of claim 1 as set forth above.  Breiner further teaches capturing images of the at least one work attachment (Col 20 line 54 ...the verification module 380 may further (or alternatively) evaluate the verification conditions in view of images 632 received from the vehicle sensor 342 and image data 642 received from data store 390. As an example, the verification module 380 may implement an image processor (or vision system) 382 to evaluate the images 632 in view of image data 642 and/or verification conditions 640. The image processor 382 may evaluate the images 632 in any suitable manner.), and wherein the step of automatically detecting one or more parameters further comprises processing the captured images and automatically determining whether the attachment is in a predetermined starting position (Col 21 line 64 Various verification conditions considered by the start system 110 (either automatically or with the assistance from the operator or manager) are discussed above, including... the angle, orientation, and/or position of the work tool, such as the load bin 232…). 
Regarding claim 8, Breiner teaches the method of claim 7 as set forth above.  Breiner further teaches wherein the requested engine startup is automatically suspended or disabled when the attachment is not in the predetermined starting position (Col 20 line 38 The verification module 380 evaluates the verification conditions 640 in view of the parameter values 630. If the parameter values 630 fail to satisfy the verification conditions 640, the verification module 380 take no action and/or discontinues the remote start.). 
Regarding claim 10, Breiner teaches wherein the automatically detected one or more parameters comprise an ambient temperature (Col 9 line 66 ...the climate control system 288 may include one or more temperature sensors 298, including one or more temperature sensors within the cab to measure cab temperatures and/or one or more temperature sensors outside of the cab to measure ambient temperatures.), and the engine startup for the work vehicle comprises automatic climate control of an operator cab based in part on the detected ambient temperature (Col 9 line 64 The climate control system 288 may be operated based on signals from the controller 200 and/or start system 110.).
Regarding claim 11, claim 11 is commensurate in scope with claim 1 with the exception that claim 11 is directed to a system which performs the method recited by claim 1.  Breiner teaches a remote starting system for a self-propelled work vehicle comprising at least one work attachment supported from a main frame, the remote starting system comprising: a plurality of cameras arranged with respective fields of vision proximate to the work vehicle; a communications unit configured to exchange messages with a user device via a communications network (Col 6 line 54 The work vehicle 120 further includes a vehicle communication component 216. The vehicle communication component 216 enables communication between the controller 200 and the remote operation device 130, remote center 140, and/or start system 110.); a controller (Col 4 line 7 …the remote operation device 130 includes a device controller 132…) configured to perform the method recited by claim 1. 
Claims 12-18 and 20 are commensurate in scope with claims 2-8 and 10 and therefore the same prior art rejections can be applied to claims 12-18 and 20 as was set forth above for claims 2-8 and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breiner in view of Dage (U.S. Patent Application Publication 2010/0072290).
Regarding claims 9 and 19, Breiner teaches the method/system of claims 1 and 11 as set forth in the rejections above.  
However, Breiner does not teach a sensor configured to generate output signals corresponding to an ambient temperature, wherein the automatically detected one or more parameters comprise the ambient temperature, and the engine startup for the work vehicle comprises automatic control of engine speed based in part on the detected ambient temperature.
Dage, in the same field of endeavor, teaches a system for remotely controlling the startup of a vehicle wherein the system comprises a sensor configured to generate output signals corresponding to an ambient temperature (Paragraph 0021 An ambient temperature sensor 32 may be coupled to the climate controller 16 for providing temperature of the atmosphere exterior to the vehicle (or the ambient temperature).), wherein the automatically detected one or more parameters comprise the ambient temperature, and the engine startup for the work vehicle comprises automatic control of engine speed based in part on the detected ambient temperature (Paragraph 0042 In block 82, the climate controller 16 transmits the ambient temperature and the cabin temperature to the PCM 18 in response to the occupant executing the remote start operation. The PCM 18 determines the engine idle speed (e.g., RPM) based on the ambient temperature and the cabin temperature at vehicle startup.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Breiner with the teachings of Dage which controls the engine speed based upon ambient temperature in order to better optimize the vehicle’s engine speed for different scenarios (See Dage Paragraph 0042 The values for the ambient temperature, the cabin temperature, and the engine idle speed may vary based on the desired criteria of a particular implementation… As exhibited in Table 7, as the ambient and the cabin temperatures decrease, the PCM 18 reduces the idle speed accordingly to optimize fuel economy. By providing for a high engine idle as soon as the vehicle is started, the output of a compressor pump increases in the climate control system 22 thereby causing more refrigerant to flow through an evaporator.).

Conclusion
The prior art made of the record and not relied upon is considered pertinent to applicant’s disclosure.
Campbell – U.S. Patent Application Publication 2018/0050575
Chaya – U.S. Patent Application Publication 2020/0355151
Chin – U.S. Patent Application Publication 2017/0174129
Martin – U.S. Patent Application Publication 2022/0137616
Taku – Japanese Patent Publication JP6238038
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D MOHL whose telephone number is (571)272-8987. The examiner can normally be reached M-Th 6:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK DANIEL MOHL/Examiner, Art Unit 3666 

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666